Jamie T. Azevedo, OSB No. 050370
Email: azevedo@bodyfeltmount.com
BODYFELT MOUNT LLP
319 SW Washington St., Suite 1200
Portland, Oregon 97204
Telephone: (503) 243-1022
Facsimile: (503) 243-2019

      Of Attorneys for Johnson Outdoors Watercraft
      Inc. and Johnson Outdoors Inc.




                         UNITED STATES DISTRICT COURT

                                DISTRICT OF OREGON

                                    (Eugene Division)

BRYAN ORRIO and KEELEY M.                      Case No. 6:18-cv-00883-AA
McCALLUM,

                                 Plaintiffs,   CORPORATE DISCLOSURE
                                               STATEMENT OF THIRD-PARTY
          v.                                   DEFENDANT JOHNSON OUTDOORS
                                               INC.
DICK’S SPORTING GOODS, INC., a
Pennsylvania corporation,

                               Defendant.

DICK’S SPORTING GOODS, INC., a
Pennsylvania corporation,

                      Third-Party Plaintiff,


          v.

JOHNSON OUTDOORS INC.,

                   Third-Party Defendant.



      Third-party defendant Johnson Outdoors Inc., who is an improper party to this

litigation, submits its corporate disclosure statement pursuant to Federal Rule of Civil

Procedure 7.1:

Page 1 - CORPORATE DISCLOSURE                              BODYFELT MOUNT LLP
                                                               Attorneys at Law
STATEMENT OF THIRD-PARTY                             319 SW Washington Street, Suite 1200
DEFENDANT JOHNSON OUTDOORS                                    Portland OR 97204
INC.                                                Phone: 503-243-1022 Fax: 503-243-2019
       1.      Johnson Outdoors Inc., a Wisconsin corporation, has no parent corporation

or any publicly held corporation owning 10% or more of its stock.

       Johnson Outdoors Watercraft Inc is the proper party to this litigation and, pursuant to

Federal Rule of Civil Procedure 7.1, submits its corporate disclosure statement:

       2.      Johnson Outdoors Watercraft Inc. is a Delaware corporation. Johnson

Outdoors Inc. is the parent and publicly held corporation that owns 10% or more of stock in

Johnson Outdoors Watercraft Inc.

       A supplemental disclosure statement will be filed upon any change in the foregoing

information.

       Respectfully submitted:

                            BODYFELT MOUNT LLP



                            BY:
                                  Jamie T. Azevedo, OSB No. 050370
                                  Email: azevedo@bodyfeltmount.com
                                  Phone: (503) 243-1022
                                  Fax: (503) 243-2019

                                  Trial Attorney: Jamie T. Azevedo, OSB No. 050370

                                  Of Attorneys for Johnson Outdoors Watercraft
                                  Inc. and Johnson Outdoors Inc.




 Page 2 - CORPORATE DISCLOSURE                                 BODYFELT MOUNT LLP
                                                                   Attorneys at Law
 STATEMENT OF THIRD-PARTY                                319 SW Washington Street, Suite 1200
 DEFENDANT JOHNSON OUTDOORS                                       Portland OR 97204
 INC.                                                   Phone: 503-243-1022 Fax: 503-243-2019
                              CERTIFICATE OF SERVICE

       I hereby certify that I served a true copy of the foregoing CORPORATE

DISCLOSURE STATEMENT OF THIRD-PARTY DEFENDANT JOHNSON OUTDOORS

INC. on the following attorneys on the date noted below via the following method:

Travis S. Prestwich
Swanson Lathen Prestwich PC
3040 Commercial St SE Ste 200
Salem, OR 97302
Fax: (503) 588-7179
Email: travis@slamlaw.com
       Of Attorneys for Plaintiffs

John R. Barhoum
Sarah Tuthill-Kveton
Chock Barhoum LLP
121 SW Morrison St., Suite 415
Portland, OR 97204
Fax: (503) 954-3321
Email: john.barhoum@chockbarhoum.com
Email: sarah@chockbarhoum.com
       Of Attorneys for Dick's Sporting Goods, Inc.



Method:       US Mail, postage prepaid
              Facsimile
              Hand Delivery
              CM/ECF Electronic Service

       Dated this 18th day of October, 2018.


                            BY:
                                  Jamie T. Azevedo, OSB No. 050370
                                  Email: azevedo@bodyfeltmount.com
                                  Phone: (503) 243-1022
                                  Fax: (503) 243-2019

                                  Of Attorneys for Johnson Outdoors Watercraft
                                  Inc. and Johnson Outdoors Inc.




 Page 1 - CERTIFICATE OF SERVICE                             BODYFELT MOUNT LLP
                                                                 Attorneys at Law
                                                       319 SW Washington Street, Suite 1200
                                                                Portland OR 97204
                                                      Phone: 503-243-1022 Fax: 503-243-2019
